             Case 2:17-cv-00714-RSL Document 123 Filed 07/26/21 Page 1 of 2



 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE
 7
      ALLIED WORLD SURPLUS LINES
 8
      INSURANCE COMPANY f/k/a DARWIN                       Cause No. C17-0714RSL
      SELECT INSURANCE COMPANY and
 9
      ALLIED WORLD SPECIALTY
      INSURANCE COMPANY f/k/a DARWIN                       ORDER GRANTING EXTENSION
10
      NATIONAL ASSURANCE COMPANY,                          OF TIME

11
                            Plaintiffs,
12
                 v.
13
      PREMERA,
14
                            Defendant.
15

16
           This matter comes before the Court on joint motion of counterclaim plaintiff Premera and
17

18   counterclaim defendant Homeland Insurance Company of New York to extend certain

19   deadlines. Dkt. # 122. Upon consideration of the joint motion, IT IS ORDERED that the
20   following deadlines are extended as follows:
21        Deadline for Amending Pleadings (presently July 15, 2021)
                                                                           September 15, 2021
22

23

24

25

26

27
     ORDER GRANTING EXTENSION
28   OF TIME - 1
            Case 2:17-cv-00714-RSL Document 123 Filed 07/26/21 Page 2 of 2



 1        Discovery Completed by (presently September 15, 2021)_
                                                                               November 1, 2021
 2

 3        All motions related to discovery must be noted on the motion
 4        calendar no later than the Friday before discovery closes
 5        pursuant to LCR 7(d) or LCR 37(a)(2)
 6

 7

 8

 9         The remaining dates set forth in the Minute Order Setting Trial Date & Related Dates (Dkt.
10   # 118) remain unchanged.
11

12         Dated this 26th day of July, 2021.
13

14
                                                Robert S. Lasnik
15                                              United States District Judge

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING EXTENSION
28   OF TIME - 2
